                      Case 20-12895-PDR Doc 149 Filed 08/26/21 Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                                                   CASE NO.: 20-12895-BKC-PDR
                                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

CHARLES RAYFIELD RHODES
XXX-XX-8460

_____________________________/
DEBTOR

                          OBJECTION TO CLAIM AND CERTIFICATE OF SERVICE
                                  OF COURT GENERATED HEARING

                                    IMPORTANT NOTICE TO CREDITORS:
                                   THIS IS AN OBJECTION TO YOUR CLAIM

        This objection seeks to either disallow or reduce the amount or change the priority status of the
claim filed by you or on your behalf. Please read this objection carefully to identify which claim is
objected to and what disposition of your claim is recommended.

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the Trustee objects to the
following claim filed in this case:

Claim#:        5
Claimant:      City of Hollywood
Reason:        The Proof of Claim was filed after the Claims Bar Date.
Disposition:   Sustain Objection and disallow claim.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Objection to Claim and
Certificate of Service of Court Generated Notice of Hearing was served, via U .S. first class mail, certified
mail and/or CM/ECF, upon the parties listed below this 26th day of August, 2021.

                                                                          /s/ Robin R. Weiner
                                                                          _____________________________________
                                                                          ROBIN R. WEINER, ESQUIRE
                                                                          STANDING CHAPTER 13 TRUSTEE
                                                                          P.O. BOX 559007
                                                                          FORT LAUDERDALE, FL 33355-9007
                                                                          TELEPHONE: 954-382-2001
                                                                          FLORIDA BAR NO.: 861154




                                                      Page 1 of 2
                  Case 20-12895-PDR   Doc 149   Filed 08/26/21   Page 2 of 2  OBJECTION TO CLAIM
                                                                        CASE NO.: 20-12895-BKC-PDR



COPIES FURNISHED TO:

DEBTOR
CHARLES RAYFIELD RHODES
1111 S 29TH AVE
HOLLYWOOD, FL 33020

ATTORNEY FOR DEBTOR
ROBERT J. BIGGE, JR., ESQUIRE
BIGGE & RODRIGUEZ, P.A.
915 MIDDLE RIVER DRIVE SUITE 401
FORT LAUDERDALE, FL 33304

CREDITOR
City of Hollywood
2600 Hollywood Blvd
Room 407
Hollywood, FL 33020




                                        Page 2 of 2
